        Case: 3:19-cv-00796-jdp Document #: 22 Filed: 04/15/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

RONALD DAVID MORGAN,

        Petitioner,
                                                      Case No. 19-cv-796-jdp
   v.

CATHY A. JESS,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Ronald

David Morgan’s petition for a writ of habeas corpus under 28 U.S.C. § 2254

dismissing this case.




        /s/                                                 4/15/2020
        Peter Oppeneer, Clerk of Court                         Date
